Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-16, 18-20  is/are rejected under 35 U.S.C. 103 as being unpatentable by U.S. Patent Pub. 20080195468 A1 to Malik and US 20150341410 A1 to Schrempp et al (“Schrempp”).

As to claim 1,  Malik teaches a method, comprising: at a streaming service (Fig. 3) : receiving a request for a video stream from a user device (¶0053, receiving a request for a particular program of the streaming content 302.  The request may be made, for example, by the user 206 requesting the program); transmitting a first portion of the video stream to the user device in response to the request (Fig. 3); determining that a second portion of the video stream is to include multiple video advertisements (Fig. 2 and 3, ¶0036, ¶0041, ¶0045, ¶0046, The stored ads 412 in the ad tray 601 may 
Malik does not teach an indication that the set of video advertisements were previously removed from the further video stream.  Schrempp teaches an indication that the set of video advertisements were previously removed from the further video stream (¶0045, a database of known media segments, objects, and classes of objects. In one embodiment, segment identifier module 112 compares the feature vector to stored feature vectors corresponding to known segments from segment reference data store 122. Segment reference data store may store feature vectors, fingerprints, complete copies, or other representations of known segments of media content or objects. For example, segment reference data store may include indication of known advertisements which could be identified and removed from the media streams in media data store 104. For example, segment reference data store may include indication of certain types of objects, and even specific objects. Segment reference data store may be populated with information obtained directly from advertisers, other content creators, or a content distributor, or with information obtained from monitoring previous media streams, or with models and classifiers of objects).  In view of the teachings of Schrempp, it would have been obvious before the effective filing date of the invention to modify the teachings of Malik.  The suggestion/motivation would be a media content provider may wish to replace the advertisements in a media stream it receives with different advertisements before it provides the media stream to its users.
	
As to claim 2, Malik and Schrempp teaches the method of claim 1, further comprising: identifying, prior to selecting, that the second portion of the video stream is scheduled to include multiple instances of the same video advertisement (¶0050, ¶0053, ¶0054); and removing, prior to selecting, one or more instances of the same video advertisement, wherein removing the one or more instance of the same video advertisement creates an empty ad slot within the second portion of the video stream (¶0009, ¶0034, ¶0050, ¶0054, the ad selection and insertion application 120 retrieves information about one or more users of a content player 306.  The user information 411 may include the user preferences 413, as well as the histories 414 of streaming content and ads previously seen or heard by the user 206).
As to claim 3, Malik and Schrempp teaches the method of claim 2, wherein the multiple instances of the same video advertisement are received from an ad provider (¶0005, ¶0049, ¶0054, ad service provider).

As to claim 4, Malik and Schrempp teaches the method of claim 2, further comprising: storing the one or more instances of the same video advertisement in the database (Fig. 2 and 3, ¶0036, ¶0041, ¶0045, ¶0046).

As to claim 5, Malik and Schrempp teaches the method of claim 4, wherein the one or more instances of the same video advertisement are selected by the streaming service to be included in a video stream that is to be provided to a further connected user device and wherein the user device and the further user device are associated with different users (Fig. 2 and 3, ¶0033, ¶0049, ¶0051, ¶0053, ¶0054, which may reflect a second series of ad selections for the user 206 or a different user 208 or 211.  According to exemplary embodiments, the different users 208, 211 watching the same program may see a completely different set of ads.  Moreover, the user 206 may see a completely different set of ads when watching the same program a second time.  The ad B00 is again the first ad, in keeping with the ad metadata 404 as discussed above.  Subsequent ads include the ads).

As to claim 6, Malik and Schrempp teaches the method of claim 1, further comprising: determining a duration of the second portion of the video stream, wherein selecting one or more video advertisements from the database is based on the duration of the second portion of the video stream (¶0051, ¶0054, examining the content metadata 402 to determine the length and number of ad slots available for the streaming content 402.  The number of ad slots may increase or decrease based on the class of service purchased by the user 206, as identified in the user information 411.  Once determined, the business rules 409 are utilized to determine which of the available ads should be selected and ordered.  The business rules 409 may take as inputs ad contracts, content demographics, user demographics, ad targeting information, user ad viewing history, current time, current location, and other considerations.  Selected ads may be prioritized in the ad tray 601 and scheduled for incorporation into the streaming content 302.  Episode ads from a series of ads may be checked to be sure that the user 206 has seen all previous episodes of the ad series).

As to claim 7, Malik and Schrempp teaches the method of claim 1, wherein a first video advertisement of the set of video advertisements included in the database is associated with a set of data that indicates one or more of a duration of the first video advertisement, an expiry time (¶0035, ¶0041), one or more ad beacons and a type of user device.

As to claim 8, Malik and Schrempp teaches the method of claim 7, further comprising: determining a set of parameters associated with the user device, wherein selecting the one or more video advertisements from the database is based on whether at least a portion of the set of parameters matches at least a portion of one set of data (¶0036, ¶0041).

As to claim 9, see the rejection of claim 1.

As to claim 10, see the rejection of claim 2.

As to claim 11, see the rejection of claim 3.

As to claim 12, see the rejection of claim 4.

As to claim 13, see the rejection of claim 5.

As to claim 14, see the rejection of claim 6.

As to claim 15, see the rejection of claim 8.

As to claim 16, Malik and Schrempp teaches the server of claim 15, wherein the set of data indicates an expiry time for the first video advertisement (¶0035,  ¶0041).

As to claim 18, Malik teaches the server of claim 15, wherein the set of data indicates a type of user device associated with the first video advertisement (¶0031, ¶0032, ¶0037).


As to claim 19, see the rejection of claim 9.

As to claim 20, see the rejection of claim 1.


Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over the Malik and Schrempp and further in view of U.S. Patent Pub. No. 20170164022 A1 to Grant.

As to claim 17, Malik and Schrempp teaches the server of claim 15,  wherein the set of data indicates associated with the first video advertisement.  Malik and Schrempp does not teach an ad beacon associated with the video advertisement. Grant teaches an ad beacon associated with the video advertisement (¶0042, ¶0054, ¶0055).  In view of the teachings of Grant, it would have been obvious before the effective filing date of the invention to modify the teachings of Malik and Schrempp.  The suggestion/motivation would be providing live modification and replacement for increased revenue.  





Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINE A KURIEN whose telephone number is (571)270-5694.  The examiner can normally be reached on M-F; 7:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Flynn can be reached on 571-272-1915.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHRISTINE A KURIEN/Examiner, Art Unit 2421    

/NATHAN J FLYNN/Supervisory Patent Examiner, Art Unit 2421